DETAILED ACTION
Amended claims filed 29 March 2021 have been entered. Claims 1-5, 7-8, 10, and 12-18, 20-21 remain pending. Claims 13-15, and 21 withdrawn as result of a restriction requirement. Amendments to the claim overcome the 112(d) rejection of the previous office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations include: “displacement means” in claim 1 et al.. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Such claim limitation(s) is/are: “fluid port means” in claim 1 et al..
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Stroganov (US 2010/0050622).
Regarding claim 1, Miller discloses a fluid working system (reciprocating pump with suction stabilizer, c 1 l 4-5) for a working fluid (fluid, c 1 l 9) including a positive displacement machine (fig 1, 2, reciprocating pump with suction stabilizer, c 2 l 5, 18), said positive displacement machine comprising: Miller does not disclose the one or more protrusions extending into the compliance volume.
Stroganov teaches an analogous hydropneumatic accumulator (abstract) wherein the one or more protrusions (fig 2, elastic elements 9 are depicted as protrusions, para 0037) extend into the compliance volume (filler 7 of the gas reservoir, para 0037). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the bladder 20 of Miller with the elastic element 9 and filler 7 of Stroganov in order to increase heat efficiency of the accumulator by using elastomeric foam as filler 7 (para 0007) and to further increase the working life of the foam filler 7 with the elastic element (para 0010, 0041, 0045). 
Regarding claim 2 dependent on 1, Miller discloses wherein said fluid port means comprises valves operable to be individually opened and closed at a selected rate (fig 6, suction valve and discharge valve are depicted as being independent of the individual reciprocation of the piston, c 3 l 45).
Regarding claim 3 dependent on 1, Miller discloses wherein the compliance volume is housed within the working chamber (fig 1, 2, within suction stabilizer tank 18).
Regarding claim 4 dependent on 3, Miller in view of Stroganov teaches wherein the compliance volume (elastomeric foam filler 7) is housed within the displacement means (fig 2, elastomeric foam filler 7 is housed within the elastic element 9).
Regarding claim 5 dependent on 1, Miller in view of Stroganov teaches wherein said compliance volume comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro -sphere material, ceramic matrix material, voided media (elastomeric foam filler 7, para 0055).
Regarding claim 7, Miller discloses a positive displacement pump (reciprocating pump with suction stabilizer, c 1 l 4-5, c 2 l 5, 18) for displacing a working fluid (fluid, c 1 l 9) including: at least one cylinder (interior cylindrical tank 18 and pump chamber cylinder 10, c 2 l 1-19) defined by an interior surface defining a working chamber (fig 1, 2, continuous interior surface from inlet 14 to outlet 13 including the interior surface of tank 18 and interior of cylinders 10) and, at least two, fluid port means (fig 1 inlet 14 and outlet 13 are depicted) allowing said working fluid to flow into and out of said working chamber, a piston moving within said working chamber to displace working fluid flowing from one fluid port means to another (reciprocating means within cylinder 10, c 2 l 5-7, 21), wherein the fluid working system has associated therewith a compliance volume (elastic bladder 20, c 2 l 20) elastically deforming due to pressure fluctuations in said working fluid to thereby smooth said pressure fluctuations of said working fluid displaced by said pump (c 3 l 18-20); wherein the compliance volume is in fluid communication with said working fluid (cage 19 is perforated to allow fluid to contact the bladder 20, c Miller does not disclose the one or more protrusions extending into the compliance volume.
Stroganov teaches an analogous hydropneumatic accumulator (abstract) wherein the one or more protrusions (fig 2, elastic elements 9 are depicted as protrusions, para 0037) extend into the compliance volume (filler 7 of the gas reservoir, para 0037). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the bladder 20 of Miller with the elastic element 9 and filler 7 of Stroganov in order to increase heat efficiency of the accumulator by using elastomeric foam as filler 7 (para 0007) and to further increase the working life of the foam filler 7 with the elastic element (para 0010, 0041, 0045). 
Regarding claim 8 in view of 7, Miller discloses wherein the compliance volume is housed within the cylinder (fig 1, 2 within suction stabilizer tank 18, which is depicted as a cylinder tank).
Regarding claim 9 dependent on 7, Miller discloses wherein the compliance volume is housed within the working chamber (fig 1, 2, within suction stabilizer tank 18).
Regarding claim 10 dependent on 7, Miller in view of Stroganov teaches wherein said compliance volume comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro -sphere material, ceramic matrix material, voided media (elastomeric foam filler 7, para 0055).
Regarding claim 12, Miller discloses a digital positive displacement pump (reciprocating pump with suction stabilizer, c 1 l 4-5, c 2 l 5, 18) for displacing a working fluid (fluid, c 1 l 9) including: at least one cylinder (interior cylindrical tank 18 and pump chamber cylinder 10, c 2 l 1-19) including a working end defining a working chamber (fig 1, 2, continuous interior surface from inlet 14 to outlet 13 including  Miller does not disclose the one or more protrusions extending into the compliance volume, the compliance volume is of syntactic foam.
Stroganov teaches an analogous hydropneumatic accumulator (abstract) wherein the one or more protrusions (fig 2, elastic elements 9 are depicted as protrusions, para 0037) extend into the compliance volume (filler 7 of the gas reservoir, para 0037), the compliance volume is of syntactic foam (elastomeric foam filler 7, para 0055). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the bladder 20 of Miller with the elastic element 9 and filler 7 of Stroganov in order to increase heat efficiency of the accumulator by using elastomeric foam as filler 7 (elastomeric foam filler 7, para 0055) and to further increase the working life of the foam filler 7 with the elastic element (para 0010, 0041, 0045). 
Regarding claim 16, Miller teaches a fluid working system (reciprocating pump with suction stabilizer, c 1 l 4-5) comprising a positive displacement machine (both reciprocating pump and bladder 20 work on the principle of positive displacement) for a working fluid (fluid, c 1 l 9) including a compliance volume (elastic bladder 20, c 2 l 20) elastically deforming due to pressure fluctuations in said working fluid to thereby provide pressure ripple reducing means (c 3 l 18-20), wherein the compliance volume is in fluid communication with said working fluid (cage 19 is perforated to allow fluid to contact the bladder 20, c 2 l 26-27), wherein a volume of material of the compliance volume is held in place by means of one or more protrusions from an interior surface defining a working chamber of the positive displacement machine (cage 19 holds bladder 20 in place, c 2 l 20), and wherein the compliance volume does not displace a displacement means of the positive displacement machine (bladder 20 does not move reciprocating element, reciprocating element is actuated by crank shaft linkage, c 2 l 7). Miller does not disclose the one or more protrusions extending into the compliance volume, the compliance volume is of syntactic foam.
Stroganov teaches an analogous hydropneumatic accumulator (abstract) wherein the one or more protrusions (fig 2, elastic elements 9 are depicted as protrusions, para 0037) extend into the compliance volume (filler 7 of the gas reservoir, para 0037), the compliance volume is of syntactic foam (elastomeric foam filler 7, para 0055). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the bladder 20 of Miller with the elastic element 9 and filler 7 of Stroganov in order to increase heat efficiency of the accumulator by using elastomeric foam as filler 7 (elastomeric foam filler 7, para 0055) and to further increase the working life of the foam filler 7 with the elastic element (para 0010, 0041, 0045). 
Regarding claim 17, Miller discloses a positive displacement pump (reciprocating pump with suction stabilizer, c 1 l 4-5, c 2 l 5, 18) for displacing a working fluid (fluid, c 1 l 9) including: at least one cylinder (interior cylindrical tank 18 and pump chamber cylinder 10, c 2 l 1-19) including a working end Miller does not disclose the one or more protrusions extending into the compliance volume, the compliance volume is of syntactic foam.
Stroganov teaches an analogous hydropneumatic accumulator (abstract) wherein the one or more protrusions (fig 2, elastic elements 9 are depicted as protrusions, para 0037) extend into the compliance volume (filler 7 of the gas reservoir, para 0037), the compliance volume is of syntactic foam (elastomeric foam filler 7, para 0055). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the bladder 20 of Miller with the elastic element 9 and filler 7 of Stroganov in order to increase heat efficiency of the accumulator by using elastomeric foam as filler 7 (para 0007) and to further increase the working life of the foam filler 7 with the elastic element (para 0010, 0041, 0045). 
Regarding claim 18 dependent on 17, Miller discloses wherein said fluid port means comprises valves operable to be individually opened and closed at a selected rate (fig 6, suction valve and discharge valve are depicted as being independent of the individual reciprocation of the piston, c 3 l 45).
Regarding claim 20, Miller discloses Regarding claim 1, Miller discloses a fluid working system (reciprocating pump with suction stabilizer, c 1 l 4-5) for a working fluid (fluid, c 1 l 9) including a positive displacement machine (fig 1, 2, reciprocating pump with suction stabilizer, c 2 l 5, 18), said positive displacement machine comprising: at least one working chamber (interior cylindrical tank 18 and pump chamber cylinder 10 between inlet 14 and outlet 13, c 2 l 1-19) defined by an interior surface (fig 1, 2, continuous interior surface from inlet 14 to outlet 13 including the interior surface of tank 18 and interior of cylinders 10) and, at least two, fluid port means (fig 1 inlet 14 and outlet 13 are depicted) allowing said working fluid to flow into and out of said working chamber, displacement means (either reciprocating means within cylinder 10 or bladder 20, c 2 l 5-7, 21) within, or defined by, said working chamber to displace, or be actuated by, said working fluid from one fluid port means to another, wherein the fluid working system has associated therewith a compliance volume (elastic bladder 20, c 2 l 20) elastically deforming due to pressure fluctuations in said working fluid to thereby smooth said pressure fluctuations of said working fluid within said fluid working system (c 3 l 18-20); wherein the compliance volume is in fluid communication with said working fluid (cage 19 is perforated to allow fluid to contact the bladder 20, c 2 l 26-27), wherein a volume of material of the compliance volume is held in place by means of one or more protrusions from the interior surface of the working chamber (cage 19 holds bladder 20 in place, c 2 l 20), and wherein the compliance volume does not displace the displacement means (bladder 20 does not move reciprocating element, reciprocating element is actuated by crank shaft linkage, c 2 l 7). Miller does not disclose the one or more protrusions extending into the compliance volume, the compliance volume being a syntactic foam.
. 

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
Regarding claims 1, 7, 16, 17 and 20 Applicant argues that Miller in view of Stroganov does not teach the compliance volume being held from an interior surface of a working chamber, but rather they teach the bladder held in the stabilizer which is arranged before the suction manifold. The argument is not persuasive because applicant is narrowly interpreting the term “working chamber,” of the claimed positive displacement machine; and has not claimed sufficient structure to distinguish over the art of record, nor have they claimed enough structure to distinguish among the applicant’s disclosed compliance volumes 10, 11, 13 of fig 1 (See applicant’s filed drawings). Likewise, regarding claims 1, 7, 16, and 20, applicant has not claimed enough structure to distinguish among applicant’s disclosed embodiments in figures 1, and 8-11. Under a broad interpretation, working chamber includes the interior surfaces of the displacement machine, through which the working fluid flows. In the case of Miller, working fluid flows through the stabilizer, wherein the stabilizer pressurizes the working fluid in conjunction with the displacement means in order to manage pressure pulsations as disclosed above (Miller, fig 6, c 3 lines 35-45). Since the suction stabilizer and pump function together within a large 
The interpretation put forth in the office coincides at least with the embodiment of applicant’s figure 1, where applicant’s compliance volume is element 10 or 13. It is clear that applicant’s independent claims are not intended to distinguish among placing the compliance volume at position 10, 11 or 13 in figure 1, because dependent claims 3 and 9 are the first claims that position the compliance volume in the working chamber (claims 3, 9, “compliance volume is housed within the working chamber”). Since the dependent claim is a further limitation on the dependent claim, it is clear that in the independent claims are meant to include compliance volumes outside of a working chamber. 
In addition the independent claims 1, 7, 16, 20 are still so broadly claimed that they do not distinguish among the embodiments of Figs  8-11 which only include compliance volumes in position 10 and 13. Therefore interpretations of working chamber as applied to figures 8-11 would include compliance volumes at position 10 and 13. Likewise, the claims 1, 7, 16, 20 do not have sufficient structure to distinguish between the art of record and applicant’s disclosed embodiments.
Furthermore, applicant is arguing unclaimed subject matter when arguing, the compliance volume must be in the working chambers. Dependent claims 3 and 9 are further limitations which further recite only that “the compliance volume is housed within in the working chamber.” Since dependent claims are considered to be further limiting of the claims from which they depend, it is clear that the “compliance volume within the working chamber” is not claimed in the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GEOFFREY S LEE/Examiner, Art Unit 3746    

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746